DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1 – 7 and 15 - 20 are drawn to device or system. 
	Claims 8 – 14 are drawn to a method of gaming.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 1 – 7 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has 
1. A lottery gaming system, comprising:
a communications interface that enables communications with a gaming device of a first user;
a processor coupled to the communications interface; and
a computer-readable storage memory coupled with the processor and comprising instructions that are executable by the processor, wherein the instructions comprise instructions to:
determine that the first user is associated with a lottery game entry in a lottery game;
receive an input of the first user from a secondary game other than the lottery game; and
in response to receipt of the input, determine an outcome modifier that adjusts an expected value of the lottery game entry.

The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely Certain Methods of Organizing Human Activity. 
More specifically, under this grouping, the italicized limitations represent fundamental economic principles or practices, and managing interactions between people. For example, the italicized limitations are directed towards a wagering lottery game wherein a player plays a second game that modifies the award of the lottery game.  This represents a fundamental economic practice, namely, exchanging consideration based on odds and outcomes The latter also falls under the grouping of managing interactions between people, i.e., enabling a player to follow wagering game rules to achieve an award.
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 

These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed interfaces, gaming devices, a processor and memory. Applicant has also claimed readable media. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Walker et al (US 2004/0204228) establishes that these additional elements are generic: [0058] The slot machine 100 operates in both a normal payout mode and a reverse payout mode. With respect to the normal payout mode of the slot machine 100, the slot machine 100 operates in a conventional manner. The player starts the machine by inserting a coin into a coin acceptor 148 in communication with the CPU 110, or using electronic credit or a cashless gaming receipt, and activating a starting controller 122. If the player has deposited more than one coin in slot machine 100 or has accumulated credits stored in slot machine 100, then he can choose the desired wager per play by actuating wager selector 143 (e.g., by pressing a "BET MAX" button). Under control of a program stored, for example, in a data storage device 124 or the ROM 116, the CPU 110 initiates the RNG 120 to generate a random number; the CPU 110 then looks up the generated random number in a stored probability table 126 and finds the corresponding outcome. As will be readily apparent to those skilled in the art, the random number may be generated through any of a variety of means, including software means, electronic means, digital means, or through a physical process, such as through the scrambling of ping pong balls in a blower device, as conducted in some lottery games. Although described as random herein, the number generated may be more properly understood as pseudo-random.
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the 
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

	
	
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawai et al (US 2017/0046907).
As per claim 1, 8, 15,
a communications interface that enables communications with a gaming device of a first user; a processor coupled to the communications interface; and computer-readable storage memory coupled with the processor and comprising instructions that are executable by the processor, wherein the instructions comprise instructions to: (Kawai discloses a game system comprising a communications interface, a processor and a memory) (Kawai Fig 14)
determine that the first user is associated with a lottery game entry in a lottery game; (Kawai discloses a game system wherein the player gains entry to a lottery game such as roulette) (Kawai 0041)
receive an input of the first user from a secondary game other than the lottery game; and (Kawai discloses the use of a secondary game wherein the game allows a player to shoot roulette images of the lottery game, thereby utilizing player skill) (Kawai 0041)
in response to receipt of the input, determine an outcome modifier that adjusts an expected value of the lottery game entry. (Kawai discloses that based upon the user input to the secondary game, the inputs determine an modifier that adjusts the expected value of the lottery game) (Kawai 0038, 0040 – 0043)
As per claim 2, 9, 16

determine a winning result for the lottery game;
compare the accepted lottery game entry against the winning result to determine that the accepted lottery game entry corresponds to the winning result; (Kawai discloses determining if the player’s entry into the roulette game is a winning entry) (Kawai 0054)
apply, in response to determining that the accepted lottery game entry corresponds to the winning result, the outcome modifier to the winning lottery amount to determine a payout to make to the first user, wherein the winning result is determined after determination of the outcome modifier; and (Kawai discloses that after the modifier is applied the player’s award is determined) (Kawai 0054 -0 0055)
update an electronic record associated with an identifier of the lottery game entry to reflect the payout. (Kawai discloses the displaying of the award to the player (i.e. electronic record) to the station units (i.e. associated identifier)) (Kawai 0054)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        9/1/21

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        cccc